Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means for measuring an orientation” in claims 7-8.
“means for functional connection to a control unit” in claims 13-14.
“control unit” in claims 13 and 15-16.
Upon reviewing the specification “The control unit 20 comprises a processor 22 and a memory 23, and it may also be connected to an interface, for example a touchscreen 24 provided with a microphone 24.1.” and “The wrist 53 of the glove 40 also comprises an inertial measurement unit 54 with gyroscopes and accelerometers. The sixth sensor 5215 and the inertial measurement unit 54 are also connected to the acquisition unit 60”; and “The first, second, third, fourth and fifth geared motors 4, 6, 8, 10 and 12 as well as the first, second, third, fourth and fifth encoders 4.1, 6.1, 8.1, 10.1 and20 12.1 are connected to a control unit 20 by a ribbon of wires 21.”


EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Raja Saliba on 08/22/2022.
The application has been amended as follows: 
Replace claim 16 filed on 08/10/2022 with 

16.  (Currently Amended)  A device comprising a robot, a control interface having a manipulation glove, the  manipulation glove comprising means for functional connection to a control unit, the control unit being functionally [[of claim 1.


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1.
Manning (US9607506) and Oestergaard (US20190086907) separately and combined do not teach “method for controlling a robot, the robot being connected to a control interface having a glove comprising a first finger provided with a first contact sensor and a second finger provided with a second contact sensor, the method comprising the following steps: a) during a preparatory step, associating a first recorded combination of signals emitted by the first and second contact sensors of the glove, with a first setpoint and associating a second recorded combination of signals emitted by the first and second contact sensors of the glove with a second setpoint of the robot, in a signal library; b) acquiring a combination of signals coming from the first and second contact sensors of the glove; c) comparing the acquired combination of signals with the recorded combinations in the library; d) controlling the robot so that the robot reaches the setpoint associated with the acquired combination of signals, step c) of comparing the acquired combination of signals with the recorded combinations in the signal library comprising an additional step c') of proposing a recorded combination of signals closest to the acquired combination of signals when the acquired combination of signals does not correspond to any of the recorded combinations in the signal library.” As recited in claim 1.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make oblivious the Applicant's claimed invention. 
The dependent claims 2-20 are allowable for depending upon allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667